Title: The American Commissioners to Ralph Izard, 10 March 1778
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: Izard, Ralph


Sir
Passy, March 10. 1778
As soon as the Commissioners to this Court shall have completed any Treaties here and it is in their Power to communicate them, you may depend on their Readiness to comply with your Request. And whenever you shall think proper to appoint a Meeting for the purpose of conferring with them on the other Points mention’d in the Letter you honour’d them with of the 5th Instant they will attend you with Pleasure. We have the honour to be, Sir, Your most obedient humble Servants.
